Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (Pub. No. 2017/0277573) in view of Ayzenfeld (Pub. No. US 2012/0284448) in further view of Benisty (Pub. No. US 2020/0004445).
Claim 1, Huynh teaches  “a method in a processing system for programming physical functions and virtual functions, the method comprising: defining a plurality of virtual functions ([Fig. 7] plurality of VF); defining a plurality of physical functions ([0138] The device entries each are associated with a different I/O device having a separate configuration memory space in the I/O configuration space 617. For example, a first entry, associated with a first I/O device, may correspond to a first physical function configuration space for that same I/O device, while a second entry in the XML file 626 may be associated with a second physical function configuration space, and so on. Examiner notes, each I/O device with corresponding physical driver is interpreted as a physical function); programming a set of the plurality of virtual functions to correspond to a first physical function of the physical functions, wherein a number of virtual functions of the plurality of virtual functions is determined for the first physical function ([0137] The SR-IOV extended capabilities space can include, for example, SR-IOV capabilities data, as well as a status memory area, control bits, stride/offset data, as well as virtual function mappings via VFBAR memory areas that define a mapping of (in this case) up to eight virtual functions for each physical function.); defining a plurality of hardware resources corresponding to one or more functional blocks ([0124] Furthermore, the hardware layer 610 generally includes one or more processing cores 612, I/O devices 614 (i.e. “hardware resources” corresponding to cores as “functional blocks”, and a memory 616.); and programming at least one hardware resource of the plurality of hardware resources to be assigned to one or more of: the first physical function and a first virtual function of the set sets of the plurality of virtual functions ([0141] However, because such PCI device addressing capabilities are provided and generally understood by software executing within the various partitions, this provides for some additional flexibility in assigning bus, device, and function identifiers across virtual functions within such an environment. [0126] In the embodiment shown, the I/O devices 614 in the hardware layer 610 include at least one SR-IOV-compliant device capable of being mapped from one physical function to a plurality of virtual functions. [0029] FIG. 2 is a block diagram of a PCI-Express configuration space 21 configured to execute physical and virtual functions within several virtual hierarchies in a MR-IOV environment, in accordance with an embodiment of the present invention. PCIe configuration space 21 comprises multiple virtual hierarchy (VH) configuration space 38, where each of the VH configuration spaces functions individually as a SR-IOV.)”.
However, may not explicitly teach defining a plurality of physical functions comprising one or more physical functions.
Ayzenfeld teaches “a plurality of physical functions comprising one or more physical functions ([Fig.2] plurality of physical functions incorporated into each configuration space of Huynh [0024] FIG. 1 is a block diagram of a PCIe configuration space 20 that is an endpoint configured to execute virtual functions in a SR-IOV environment, in accordance with an embodiment of the present invention. PCI configuration space 20 comprises multiple physical functions 22 configured to store the shared data for each of the physical functions. In the configuration shown in FIG. 1, there are N+1 physical functions 22, one for each physical function supported by configuration space 20. In some embodiments, each physical function 22 may comprise dedicated data registers, a dedicated memory array, or a combination of the two. In alternative embodiments, two or more of physical functions 22 may share a single memory array. Typically, the configuration of physical functions 22 may depend on a memory requirement for each of the physical functions.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Ayzenfeld with the teachings of Huynh in order to provide a system that teaches plurality of physical functions per physical function. The motivation for applying Ayzenfeld teaching with Huynh teaching is to provide a system that allows for functionality of I/O devices. Huynh, Ayzenfeld are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Ayzenfeld with the teachings of Huynh by known methods and gained expected results.
However, the combination may not explicitly teach the newly added limitations.
Benisty teaches “wherein each of the virtual functions of the plurality of virtual functions comprises a range of local functions ([Fig. 7A] each VF comprising a plurality of local functions as VF1 BAR0);… wherein each of the local functions of the range of local functions is assigned a set of the plurality of hardware resources ([Fig. 7A] VF1 BAR- comprising NVMe Regs, MSI-X, PBA as hardware resources)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Benisty with the teachings of Huynh, Ayzenfeld in order to provide a system that teaches details regarding local functions. The motivation for applying Benisty teaching with Huynh, Ayzenfeld teaching is to provide a system that allows for customizing functionality of I/O devices. Huynh, Ayzenfeld, Benisty are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Benisty teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Benisty with the teachings of Huynh, Ayzenfeld by known methods and gained expected results.
Claim 2, the combination teaches the claim, wherein Huynh teaches “the method of Claim 1, wherein the method comprises more than one hardware resource and more than one physical function ([Fig. 5] plurality of cores and [Fig 7] plurality of physical drivers)”.
Claim 12, the combination teaches the claim, wherein Benisty teaches “the method of Claim 1, wherein flexibly programming the sets of the plurality of virtual functions comprises: defining one or more ranges of consecutive virtual functions: and assigning each range of the consecutive virtual functions to one physical function. ([0072] In a virtualized environment, from the host point of view of FIG. 7A there is a single physical function (PF) 511 and many virtual functions (VFs) 513. In the PF configuration space 700, the defined NVMe base address registers (BARs) are divided into PF BARs (BAR0, BAR2 and BAR4, for example) and then VF BARs (VF BAR0, VF BAR2 and VF BAR4, for example). Thus, the PF has its own BAR0 memory space. For the VFs there is a single BAR0 start address and single size which represents the size of a single VF BAR0. The BAR0 memory space for each of the VFs are stored one after the other in a continuous way while each chunk has the same size as the others. Each BAR0 holds the NVMe registers including the doorbells, message signaled interrupt (MSI-X in PCIe) table and physical block address (PBA) registers (in one embodiment) associated with the particular PF or VF.)”.
Rational to claim 1 is applied here.
Claim 15, “a semiconductor device comprising: a plurality of hardware resources operable for processing data; a resource virtualization unit coupled to the plurality of hardware resources and operable for assigning a plurality of virtual functions to a plurality of physical functions comprising one or more physical functions and for assigning the plurality of hardware resources to a first physical function of the plurality physical functions and a first virtual function of the plurality of virtual functions:, wherein a number of virtual functions of the plurality of virtual functions is determined for the first physical function, and wherein each of the virtual functions of the plurality of virtual functions comprises a range of local functions and each of the local functions of the range of local functions is assigned a set of the plurality of hardware resources; and a plurality of processors coupled to the resource virtualization unit and operable for processing the data by the first physical function and the first virtual function utilizing the plurality of hardware resources” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 17, “The semiconductor device of Claim 15, wherein interrupts from one or more functional blocks associated with the plurality of hardware resources are flexibly assigned to different PCIe MSI-X interrupt vectors belonging to the plurality of virtual functions and the one or more physical functions” is similar to claim 11 and therefore rejected with the same references and citations.
Claim 20, “a processing system, comprising: a plurality of hardware resources operable for processing data; a resource virtualization unit coupled to the plurality of hardware resources that defines a plurality of virtual functions and a plurality of physical functions comprising one or more physical functions, wherein a set sets of the plurality of virtual functions is programmed to correspond to a first physical function of the plurality of physical functions and at least one hardware resource of the plurality of hardware resources is assigned to one or more of: the first physical function and a first virtual function of the set sets of the plurality of virtual functions, wherein a number of virtual
functions of the plurality of virtual functions is determined for the first physical function; and
wherein each of the virtual functions of the plurality of virtual functions comprises a range of
local functions and each of the local functions of the range of local functions is assigned a set of
the plurality of hardware resources; and a plurality of processors coupled to the resource virtualization unit and operable for processing the data by one of the first physical function and the first virtual function utilizing the at least one hardware resource” is similar to claim 1 and therefore rejected with the same references and citations.
Claims 10, 13, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in further view of Jain 
Claim 10, the combination may not teach the claim.
Jain teaches “the method of Claim 1, wherein the one or more physical functions and the plurality of virtual functions follow a PCIe standard ([0014] Deploying, supporting, configuring, maintaining and provisioning such pools of configurable computing resources can be a challenge. One challenge in particular concerns hardware-supported virtual functions, such as single root input/output (I/O) virtualization (SR-IOV) functions, among others. By way of example, the SR-IOV interface is an extension to the PCI Express (PCIe) specification. SR-IOV allows a device, such as a network adapter, to separate or partition access to its resources among various PCIe hardware functions. These functions may include, for example, a PCIe Physical Function (PF). The PCIe PF is a primary function of a device and advertises the device's SR-IOV capabilities. In some embodiments, a PCIe PF may be associated with a hypervisor or virtual machine manager (VMM) (for instance, Hyper-V parent partition) in a virtualized environment. Another PCIe hardware function may include one or more PCIe Virtual Functions (VFs). In various embodiments, a VF may be associated with a device's PF. A VF may share one or more physical resources of the device, such as a memory and a network port, with the PF and other VFs on the device. In some embodiments, a VF may be associated with a VMM (for instance, Hyper-V child partition) in a virtualized environment.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Jain with the teachings of Huynh, Ayzenfeld, Benisty in order to provide a system that teaches PCIe standard. The motivation for applying Jain teaching with Huynh, Ayzenfeld, Benisty teaching is to provide a system that allows improved manageability. Huynh, Ayzenfeld, Benisty, Jain are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Benisty, Jain teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Jain with the teachings of Huynh, Ayzenfeld, Benisty by known methods and gained expected results. 
Claim 13, the combination may not teach the claim.
Jain teaches “the method of Claim 1, wherein the plurality of hardware resources is associated with the one or more functional blocks, the one or more functional blocks comprising one or more of: a network interface controller ([0014] SR-IOV allows a device, such as a network adapter, to separate or partition access to its resources among various PCIe hardware functions.); a network pool allocator unit; a schedule, synchronize and order unit; a timers unit; a cryptographic accelerator unit; a compression/decompression engine; an expression matching engine; and a RAID accelerator unit.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Jain with the teachings of Huynh, Ayzenfeld, Benisty in order to provide a system that teaches an I/O device is an adapter. The motivation for applying Jain teaching with Huynh, Ayzenfeld, Benisty teaching is to provide a system that allows for improved manageability. Huynh, Ayzenfeld, Benisty, Jain are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Benisty, Jain teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Jain with the teachings of Huynh, Ayzenfeld, Benisty by known methods and gained expected results. 
Claim 21, “The processing system of Claim 20, wherein the one or more physical functions and the plurality of virtual functions follow a PCIe standard” is similar to claim 10 and therefore rejected with the same references and citations.
Claim 25, “a processing system, comprising: a plurality of semiconductor devices, each semiconductor device of the plurality of semiconductor devices comprising: (a) a plurality of hardware resources operable for processing data; (b) a resource virtualization unit coupled to the plurality of hardware resources and operable for assigning a plurality of virtual functions to a plurality of physical functions comprising one or more physical functions and for assigning the plurality of hardware resources to a first physical function of the plurality of physical functions and a first virtual function of the plurality of virtual functions, wherein a number of virtual functions of the plurality of virtual functions is determined for the first physical function and wherein each of the virtual functions of the plurality of virtual functions comprises a range of local functions and each of the local functions of the range of local functions is assigned a set of the plurality of hardware resources; and (c) a plurality of processors coupled to the resource virtualization unit and operable for processing the data by the first physical function and the first virtual function utilizing the plurality of hardware resources” is similar to claim 1 and therefore rejected with the same references and citations. 
However, the combination may not explicitly teach the remaining limitations.
Jain teaches “a first hardware resource in a first semiconductor device of the plurality of semiconductor devices forwards operation requests initiated by one of hardware a second hardware resource in a second semiconductor device of the plurality of semiconductor devices (Jain [0025] FIG. 2 illustrates an example of an operating environment 200 such as may be representative of some embodiments. More specifically, operating environment 200 may include a VM environment implemented using an SR-IOV architecture. As shown in FIG. 2, operating environment 200 may include VMs 210a-n, a VMM 220, and an SR-IOV devices 230a-n. Each of VMs 210a-n may include at least one VF driver 212a-212n that interact with respective virtual functions 232a-232n that are implemented, for instance, in SR-IOV devices 230a-n. In some embodiments, at least a portion of VF drivers 212a-n may include adaptive VF drivers. Physical functions (PF) may be implemented using PF drivers 222a-n in VMM 220, which interact with PFs 240a-n in SR-IOV devices 230a-n. Communication between the various components is facilitated by interconnects 224. In some embodiments, the SR-IOV architecture of operating environment 200 may enable traffic to be forwarded between VMs 210a-n without using an external switch.): and the second hardware resource executes operations for the operation requests received from the first hardware resource (Huynh [0104] As illustrated in FIG. 4, a location 102 within the system 100 can be organized in a variety of ways. In the embodiment shown, a first location 102a includes network routing equipment 106, which routes communication traffic among the various hosts 104, for example in a switched network configuration. Second location 102b illustrates a peer-to-peer arrangement of host systems. Third location 102c illustrates a ring arrangement in which messages and/or data can be passed among the host computing systems themselves, which provide the routing of messages. Other types of networked arrangements could be used as well.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Jain with the teachings of Huynh, Ayzenfeld, Benisty in order to provide a system that teaches further operations. The motivation for applying Jain teaching with Huynh, Ayzenfeld teaching is to provide a system that allows for management of requests. Huynh, Ayzenfeld, Benisty, Jain are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Benisty, Jain teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Jain with the teachings of Huynh, Ayzenfeld, Benisty by known methods and gained expected results
Claims 3, 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in further view of Bshara
Claim 3, the combination may not explicitly teach the limitation.
Bshara teaches “the method of Claim 1, wherein the one or more physical functions follow a PCIe standard ([Col. 4, Lines 43-50] “SR-IOV-enabled PCIe devices can present multiple instances of themselves to the guest operating systems and the hypervisor. SR-IOV takes advantage of the physical functions (PFs) and the virtual functions (VFs). The physical function can be a PCI Express ( PCIe) function of the I/O adapter device that can support the SR-IOV interface.” as evidence regarding Jain), and an administrative function’s registers are accessed through PCIe BAR regions of the one or more physical functions ([Col. 16, Lines 8-22] “   In one embodiment, the management subsystem 510 may be configured to manage different components of the I/O adapter device 410. In some embodiments, the management subsystem 510 may configure one or more configuration registers to show certain capabilities of the I/O adapter device 410. For example, the one or more configuration registers may include a plurality of bits to represent a vendor identifier, virtIO compatibility, SR-IOV compatibility, etc. In some embodiments, the one or more configuration registers may include PCIe configuration space registers that may be mapped in a memory and/or I/O port space of the host device 302. In one embodiment, the one or more configuration registers may be programmed by the BIOS software or configured by an external entity.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bshara with the teachings of Jain, Huynh, Benisty in order to provide a system that teaches registers for management function. The motivation for applying Bshara teaching with Jain, Huynh, Benisty teaching is to provide a system that allows for reconfiguration of shared resources. Jain, Huynh, Bshara are analogous art directed towards virtual resources. Together Jain, Huynh, Benisty, Bshara teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bshara with the teachings of Jain, Huynh, Benisty by known methods and gained expected results. 
Claim 4, the combination teaches the claim, wherein Bshara teaches “the method of Claim 3, wherein software flexibly selects the one or more physical functions to access the administrative function’s registers ([Col. 16, Lines 8-22] “In one embodiment, the management subsystem 510 may implement PCI/PCIe configuration space for the I/O adapter device 410 to present the I/O adapter device 410 to the host device 302 as a PCIe endpoint on the PCI bus. The PCI/PCIe configuration space may include a standard set of registers that can be accessed by the host device 302 using the host interface [Col. 19, Lines 53-65] “For example, as discussed with reference to FIG. 6, in one implementation, the SR-IOV compliance determination module 604 may determine that the I/O adapter device 410 is an SRIOV compliant device that implements the functionality of one or more PV network backend drivers 412A-412C and the one or more PV storage backend drivers 412AA-412CC using corresponding virtual functions based on one or more bits of the PCIe configuration space register accessible via the PCIe interface.”)”.
Rational to claim 3 is applied here.
Claim 16, “the semiconductor device of Claim 15,  wherein the one or more physical functions and the plurality of virtual functions follow a PCIe standard” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in further view of Nordstrom (Pub. No. US 2012/0265916).
Claim 5, the combination may not explicitly teach the limitations of the claim.
Nordstrom teaches “the method of Claim 1, wherein DMA operations executed for a hardware resource of the at least one hardware resource use at least one of: address translation tables of the first physical function ([0028] In one embodiment, the device driver or operating system may combine the additional DMA memory space (e.g., the additional memory 426 and 436) with a default DMA memory space (e.g., the default DMA window 424 and 434) to accommodate a DMA window that is larger than the default DMA memory space. For example, the default DMA window 424 may be used for 32-bit addressing while the new DMA window 524 may be used for 64-bit (or greater) addressing. The device driver or operating system may use the larger DMA window (e.g., the new DMA window 524) for the I/O adapter. The device driver or operating system may subdivide the larger DMA memory space into multiple address translation table based on the capabilities of the I/O adapter. For example, the new DMA window 534 that is created by combining the default window 434 with the additional memory 436 may be subdivided to provide DMA windows for each port of the I/O adapter, for each virtual function that is hosted by the I/O adapter, for each physical function of the I/O adapter, etc. In another embodiment, the device driver or operating system may repeatedly create additional DMA windows (e.g., instead of subdividing) to provide an address translation table for each port of the I/O adapter or an address translation table for each virtual function that is hosted by the I/O adapter.); and address translation tables of a designated physical function of the one or more physical functions”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Nordstrom with the teachings of Jain, Huynh, Benisty in order to provide a system that teaches utilizing tables. The motivation for applying Nordstrom teaching with Jain, Huynh, Benisty teaching is to provide a system that allows for situational awareness for defining functionality of networking elements. Jain, Huynh, Benisty, Nordstrom are analogous art directed towards virtual resources. Together Jain, Huynh, Benisty, Nordstrom teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Nordstrom with the teachings of Jain, Huynh, Benisty by known methods and gained expected results. 
Claim 6, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in further view of Sun (Pub. No. US 2019/0260690).
Claim 6, the combination may not explicitly teach the claim. 
Sun teaches “the method of Claim 1, further comprising assigning one or more administrative functions to the at least one physical function of the one or more physical functions ([0095] An element manager (Element manager, EM) is a network module configured to manage a network element. The EM may be configured to manage a physical network function (namely, the PNF module), and may also be configured to manage a virtualized network function (namely, the VNF module). The network management architecture may include one EM module, or may include a plurality of EM modules. When there are a plurality of EM modules, each of the plurality of EM modules is configured to manage a corresponding virtualized network function or physical network function, or a single EM module may manage both a corresponding virtualized network function and physical network function.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sun with the teachings of Huynh, Ayzenfeld, Benisty in order to provide a system that teaches different types of functions. The motivation for applying Sun teaching with Huynh, Ayzenfeld, Benisty teaching is to provide a system that allows for reconfiguration between physical and virtual resources. Huynh, Ayzenfeld, Benisty, Sun are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Benisty, Sun teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Sun with the teachings of Huynh, Ayzenfeld, Benisty by known methods and gained expected results. 
Claim 7, the combination teaches the claim, wherein Sun teaches “the method of Claim 6, wherein assigning the one or more administrative functions comprises programming the assignments by software ([0095] An element manager (Element manager, EM) is a network module configured to manage a network element. The EM may be configured to manage a physical network function (namely, the PNF module), and may also be configured to manage a virtualized network function (namely, the VNF module). The network management architecture may include one EM module, or may include a plurality of EM modules. When there are a plurality of EM modules, each of the plurality of EM modules is configured to manage a corresponding virtualized network function or physical network function, or a single EM module may manage both a corresponding virtualized network function and physical network function.)”.
Rational to claim 6 is applied here.
Claim 14, the combination may not explicitly teach the claim. 
Sun teaches “the method of Claim 1, wherein the local functions comprise at least one of: instruction queues, packet or work queues, timer rings, and memory pools ([0308] It should be understood that the apparatus 1700 herein is embodied in the form of functional units. The term "unit" herein may be an application-specific integrated circuit (Application Specific Integrated Circuit, ASIC), an electronic circuit, a processor for performing one or more software or firmware programs (for example, a shared processor, a proprietary processor, or a packet processor), a memory, a combined logic circuit, and/or another appropriate component supporting the described function. In an optional example, a person skilled in the art may understand that the apparatus 1700 may be the fourth network device in the foregoing embodiments, and the apparatus 1700 may be configured to perform the procedures and/or steps corresponding to the fourth network device in the foregoing method embodiments. To avoid repetition, details are not described herein again.)”.
Rational to claim 6 is applied here.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in further view of Sun in further view of Boyle (Pub. No. US 2016/0098372).
Claim 8, the combination may not explicitly teach the limitations of the claim.
Boyle teaches “the method of Claim 7, wherein registers of a hardware resource of the at least one hardware resource are accessed through a PCIe BAR region selected from: a PCIe BAR region of the first physical function and a PCIe BAR region of the first virtual function ([0030] Writing specialized virtual function drivers on the side of secondary PCIe domain 222 is known. For example, a CPU host 110 in primary PCIe domain 220 can use configuration cycles to find Ethernet controller 108a and define its position in a configured hierarchy of devices, assign its bus, device, and function numbers, and then assign its programming base address registers ( BARs) with PCIe memory locations in primary PCIe domain 220. Once defined, the driver maps access to BARs and programs RX/TX ring information and MSI/MSI-x interrupt registers and so forth for the virtual functions it will use in its domain.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Boyle with the teachings of Huynh, Ayzenfeld, Benisty, Sun in order to provide a system that teaches utilizing registers. The motivation for applying Boyle teaching with Huynh, Ayzenfeld, Benisty, Sun teaching is to provide a system that allows for situational awareness for defining functionality of networking elements. Huynh, Ayzenfeld, Benisty, Sun, Boyle are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Benisty, Sun, Boyle teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Boyle with the teachings of Huynh, Ayzenfeld, Benisty, Sun by known methods and gained expected results. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in view of Sun in view of Boyle in further view of Galles (Pub. No. US 2008/0288661).
Claim 9, the combination may not explicitly teach the limitations of the claim.
Galles teaches “the method of Claim 8, wherein: a first subset of address bits in the selected PCIe BAR region identify a functional block of the one or more functional blocks which provides the hardware resource;  and a second subset of address bits in the selected PCIe BAR region identify an address slot assigned to the hardware resource ([0058] In one example embodiment, each entry in the BAR match table 730 points to one or more entries in the resource mapping table 750. This defines a set of resources mapped by the BAR. This level of indirection may allow a variable number of resources to be mapped to a BAR in any order. The resource mapping table 750 may also include read/write permission bits and address scaling fields. Any access that violates permission or falls outside of the programmed size may cause a target abort. Each entry in the resource mapping table 750 may point to a variable sized region of the address space of the consolidate I/O adaptor, creating a direct mapping between the BAR addresses and the physical addresses of the consolidated I/O adaptor. The lower bits of the PCIe BAR address may be used to create the same lower bits of the physical addresses of the consolidated I/O adaptor. As shown in FIG. 6, the system 600 may include the variable address scaling logic 660 that may be utilized in order to conserve PCIe space. For example, a single entry in the resource mapping table 650 may correspond to more than one resource of the consolidated I/O adaptor. In another example, multiple entries in the resource mapping table 650 may correspond to a single resource of the consolidated I/O adaptor.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Galles with the teachings of Huynh, Ayzenfeld, Benisty, Sun, Boyle in order to provide a system that teaches utilizing address bits. The motivation for applying Galles teaching with Huynh, Ayzenfeld, Benisty, Sun, Boyle teaching is to provide a system that allows for situational awareness for defining functionality of networking elements. Huynh, Ayzenfeld, Benisty, Sun, Boyle, Galles are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Benisty, Sun, Boyle, Galles teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Galles with the teachings of  Huynh, Ayzenfeld, Benisty, Sun, Boyle by known methods and gained expected results. 
Claims 11, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view Benisty in view of Jain.
Claim 11, the combination may not explicitly teach the limitations of the claim.
Benisty teaches “the method of Claim 10 further comprising flexibly assigning interrupts from the one or more functional blocks to different PCIe MSI-X interrupt vectors belonging to at least one of the  plurality of virtual functions and the one or more physical functions ([0072] In a virtualized environment, from the host point of view of FIG. 7A there is a single physical function (PF) 511 and many virtual functions (VFs) 513. In the PF configuration space 700, the defined NVMe base address registers (BARs) are divided into PF BARs (BAR0, BAR2 and BAR4, for example) and then VF BARs (VF BAR0, VF BAR2 and VF BAR4, for example). Thus, the PF has its own BAR0 memory space. For the VFs there is a single BAR0 start address and single size which represents the size of a single VF BAR0. The BAR0 memory space for each of the VFs are stored one after the other in a continuous way while each chunk has the same size as the others. Each BAR0 holds the NVMe registers including the doorbells, message signaled interrupt (MSI-X in PCIe) table and physical block address (PBA) registers (in one embodiment) associated with the particular PF or VF.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Benisty with the teachings of Huynh, Ayzenfeld, Jain in order to provide a system that teaches utilizing interrupts. The motivation for applying Benisty teaching with Huynh, Ayzenfeld, Jain teaching is to provide a system that allows for situational awareness for defining functionality of networking elements. Huynh, Ayzenfeld, Jain, Benisty are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Jain, Benisty teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Benisty with the teachings of Huynh, Ayzenfeld, Jain by known methods and gained expected results. 
Claim 22, “The processing system of Claim 21, wherein interrupts from one or more functional blocks associated with the plurality of hardware resources are flexibly assigned to different PCIe MSI-X interrupt vectors belonging to the plurality of virtual functions and the one or more physical functions” is similar to claim 11 and therefore rejected with the same references and citations.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in view of Duncan (Pub. No. US 2019/0266117).
Claim 27, the combination may not explicitly teach the limitation.
Duncan teaches “the method of Claim 1, further comprising: determining a number of the physical functions required by a software application; determining a number of the virtual functions per physical function of the number of the physical functions (i.e. as taught by Huynh); and assigning the plurality of hardware resources to each virtual function of the number of the virtual functions ([0041] In some embodiments, the controller 208 may be configured to allocate a plurality of virtual functions and a physical function (e.g., an admin physical function) to the SSD 116. For example, the controller 208 may be configured to assign resources (e.g., processing resources, controller resources, etc.) associated with the controller 208 based on the number of functions (the number of physical functions and the number of virtual functions) desired. The number of functions desired may be determined via a user input (e.g., the number of desired functions may be programmed), a total amount of resources available to the SSD 116, a total number of functions coupled to the controller 208 and/or SSD 116, or other suitable methods or inputs. For example, if the SSD 216 is configured to support two hosts (e.g., one physical host 204-1 and virtual host 204-2), the resources associated with the controller 208 may be allocated such that half of the resources are available to the physical host 204-1 and half of the resources are available to the virtual host 204-2. Embodiments are not so limited; however, and the resources associated with the controller 208 may be allocated such that a percentage of the total amount of controller resources are allocated to the physical host 204-1 and a percentage of the total amount of controller resources are allocated to the virtual host 204-2 may be determined via a user input (e.g., the number of desired functions may be programmed), a total amount of resources available to the SSD 116, a total number of functions coupled to the controller 208 and/or SSD 116, or other suitable methods or inputs. The percentage of resources allocated to the physical host 204-1 and the virtual host 204-2. For example, 70% of the controller resources may be allocated to the physical host 204-1, and the remaining 30% of the controller resources may be allocated to the virtual host 204-2. In at least one embodiment, the controller resources may be divided by the sum of the number of requested physical functions and virtual functions in quantities of a power of two.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Duncan with the teachings of Huynh, Ayzenfeld, Benisty in order to provide a system that resource based assignment. The motivation for applying Duncan teaching with Huynh, Ayzenfeld, Benisty teaching is to provide a system that allows for assignment of functions based upon limits, thereby meeting application performance. Huynh, Ayzenfeld, Benisty, Duncan are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Benisty, Duncan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Duncan with the teachings of Huynh, Ayzenfeld, Benisty by known methods and gained expected results. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in view of Duncan in view of Druzhinin (Pub. No. US 2018/0239649)
Claim 28, the combination may not explicitly teach the limitation.
Druzhinin teaches “the method of Claim 27, wherein: said programming the set of the plurality of virtual functions comprises mapping a range of virtual functions of the plurality of virtual functions to the first physical function; and said programming at least one hardware resource comprises mapping a range of hardware virtual functions to the first physical function and thereby to the range of virtual functions ([0101] The virtualization system 100 realizes the following. Each VM 101 is associated with at least one VF 104 which is mapped to VM's address space. Each VF 104, using the VF controller 132 inside the SR-IOV capable device, i.e., hardware 131 is assigned to a separate LAS. LASs are sparse and essentially huge which means they are not constrained by NVM Array 134 size LBA to PBA translation tables 133 provide mechanism to map logical pages in LAS to physical pages inside NVM Array 134, e.g. as depicted in FIG. 3 for hypothetical PCIe SSD. Erase Block Tables and Page Tables can be loaded and unloaded into/from the device dynamically by PF Agent 112 through PF interface 114 therefore allowing processing more LASs than a maximum supported VF number on one node. LAS for PF 114 is an equivalent to PAS.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Druzhinin with the teachings of Huynh, Ayzenfeld, Benisty, Duncan in order to provide a system that resource based range of address. The motivation for applying Druzhinin teaching with Huynh, Ayzenfeld, Benisty, Duncan teaching is to provide a system that allows for assignment of functions. Huynh, Ayzenfeld, Benisty, Duncan, Druzhinin are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Benisty, Duncan, Druzhinin teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Druzhinin with the teachings of Huynh, Ayzenfeld, Benisty, Duncan by known methods and gained expected results. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in view of Jain 
Claim 18, the combination teaches the claim, wherein Jain teaches “the semiconductor device of Claim 17, wherein the one or more functional blocks comprise at least one of: a network interface controller ([0014] SR-IOV allows a device, such as a network adapter, to separate or partition access to its resources among various PCIe hardware functions.); a network pool allocator unit; a schedule, synchronize, and order unit; a timers unit; a cryptographic accelerator unit; a compression/decompression engine; an expression matching engine; and/or a RAID accelerator unit”.
Claims 19, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in view of Jain in view of Bshara.
Claim 19, the combination may not explicitly teach the limitation.
Bshara teaches “the semiconductor device of Claim 18 further comprising a memory coupled to the plurality of processors, wherein the memory stores administrative software that flexibly assigns the plurality of virtual functions to the one or more physical functions and flexibly assigns the plurality of local functions to the one or more physical functions and the plurality of virtual functions ([Col. 19, Lines 4-22] “The device configuration module 606 may be configured to configure the I/O adapter device 410 to provide the PCIe interface (“local function”) using one or more virtual functions for communication between the one or more PV storage frontend drivers 408A-408C and the corresponding one or more PV storage backend drivers 412A-412C, and between the one or more PV network frontend drivers 408AA-408CC and the corresponding one or more PV network backend drivers 412AA-412CC. In one implementation, the device configuration module 606 may work with the SRIOV module 512, as discussed with reference to FIG. 5, for exposing the PV storage backend drivers 412A-412C and the PV network backend drivers 412AA-412CC implemented by the I/O adapter device 410 to the host device 402 by implementing the appropriate interface for the PV storage backend drivers 412A-412C and the PV network backend drivers 412AA-412CC in the PCI/PCIe configuration and memory space of the host device 402.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bshara with the teachings of Huynh, Ayzenfeld, Jain, Benisty in order to provide a system that teaches management functions. The motivation for applying Bshara teaching with Huynh, Ayzenfeld, Jain, Benisty teaching is to provide a system that allows for reconfiguration of shared resources. Huynh, Ayzenfeld, Jain, Benisty, Bshara,  are analogous art directed towards virtual resources. Together Huynh, Ayzenfeld, Jain, Benisty, Bshara teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bshara with the teachings of Huynh, Ayzenfeld, Jain, Benisty by known methods and gained expected results. 
Claim 23, “The processing system of Claim 22, wherein the one or more functional blocks comprise at least one of: a network interface controller; a network pool allocator unit; a schedule, synchronize, and order unit; a timers unit; a cryptographic accelerator unit; a compression/decompression engine; an expression matching engine; a RAID accelerator unit” is similar to claim 18 and therefore rejected with the same references and citations.
Claim 24, “The processing system of Claim 23 is further comprising a memory coupled to the plurality of processors, wherein the memory stores administrative software that assigns the sets of the plurality of virtual functions to the one or more physical functions and assigns the range of local functions to the one or more physical functions and the sets of the plurality of virtual functions” is similar to claim 19 and therefore rejected with the same references and citations.
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Ayzenfeld in view of Benisty in view of Jain in view of Bulson (Pub. No. US 2005/0060704).
Claim 26, the combination may not explicitly teach the limitation.
Bulson teaches “the processing system of Claim 25, wherein: the first hardware resource requests a response when the first hardware resource forwards an operation request of the operation requests to the second hardware resource; the second hardware resource sends the response to the first hardware resource after executing the operation request; and the first hardware resource signals completion of the operation request to the one of the hardware and software that initiated the operation requests ([0038] At some time during processing, the user may desire to obtain status of the request. Thus, the user sends a query request to the job management service, STEP 326, which, in turn, sends a status query request to the job virtual machine, STEP 328. Subsequent to receiving the status query request, the job virtual machine sends a status message to the job management service, STEP 330. The status message is then forwarded from the job management service to the user, STEP 332. [0039] When the job completes, the job virtual machine sends a completion notification to the job management service, STEP 334. The job management service sends a message to the job virtual machine requesting the results, STEP 336, and the job virtual machine returns the results, STEP 338. Job management service 302 then requests shutdown of the job virtual machine, STEP 340. For example, it sends a shutdown request to the manager virtual machine, which controls the shut down of the job virtual machine, STEP 342, including the clean up of resources used by the job virtual machine, STEP 344. Further details associated with shutting down the job virtual machine are described with reference to FIG. 5.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bulson with the teachings of Huynh, Ayzenfeld, Benisty, Jain in order to provide a system that teaches status messages. The motivation for applying Bulson teaching with Huynh, Ayzenfeld, Benisty, Jain teaching is to provide a system that allows for situational awareness. Huynh, Ayzenfeld, Benisty, Jain, Bulson are analogous art directed towards job assignment. Together Huynh, Ayzenfeld, Benisty, Jain, Bulson teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bulson with the teachings of Huynh, Ayzenfeld, Benisty, Jain by known methods and gained expected results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199